Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 11-16 in the reply filed on January 24, 2022 is acknowledged.  The traversal is on the ground(s) that there is no evidence to support the assertion that the processes in Groups “II and III” and Group I are materially different; no evidence to support the grouping of II and III; and the search would not impose a serious burden on the Office.  This is not found persuasive as evidenced by the prior art discussed below; the inventions are independent or distinct for the reasons given in the previous office action and there would be a serious search and examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and the prior art applicable to one invention would not likely be applicable to another invention. 
	The requirement is still deemed proper and is therefore made FINAL.

Claims 10 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2018/0265656, already cited in IDS dated 11/03/2020), hereinafter “Oda.”
	Regarding claim 1, Oda teaches  a water-soluble film which comprises a polyvinyl alcohol resin (A), wherein a difference (ΔR) between a phase retardation (Rα) of one of opposite surfaces (α surface) of the water-soluble film and a phase retardation (Rβ) of the other surface (β surface) of the water-soluble film is not greater than 8 nm as measured on a middle portion of the water-soluble film with respect to a transverse direction (TD) of the water-soluble film; therefore, the water-soluble film has a reduced difference in crystallinity 
between the front and back surfaces thereof and, hence, is less liable to be curled to thereby ensure a higher productivity (see abstract). Oda, however, fails to specifically disclose the water-soluble film having a first surface which has a crystallinity index Xa, and a second surface which is opposite to the first surface and has a crystallinity index Xb, wherein Xa ≥ Xb; a difference Xa - Xb is from 0.015 to 0.10; and the crystallinity indexes Xa and Xb are each measured through an infrared spectroscopy analysis as recited in claim 1.
Considering that Oda teaches that the water-soluble film has a reduced difference in crystallinity between the front and back surfaces thereof, which is construed to read on the reduced difference in the crystallinity index of the front surface and crystallinity index of the back surface of the water soluble film, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 2 and 3, Oda teaches the features as discussed above. In addition, Oda teaches that the water-soluble film further comprises a plasticizer (B) (see claim 2; see paragraph [0016]), wherein the plasticizer (B) is present in a proportion of at least 20 parts by weight based on 100 parts by weight of the polyvinyl alcohol resin (A) (see claim 3; see paragraph [0017]). 
	Regarding claims 4-6 and 11-14, Oda teaches the features as discussed above. In addition, Oda teaches that the water-soluble film further comprises a filler (C) and a surfactant (D) (see paragraphs [0071] and [0083]), wherein the proportion of the filler (C) is preferably 1 to 30 parts by weight, based on 100 parts by weight of the PVA resin (A) (see paragraph [0078]) and the proportion of the surfactant (D) is preferably 0.01 to 3 parts by weight, based on 100 parts by weight of the PVA resin (A) (see paragraph [0080]). As discussed above, the water-soluble film comprises a plasticizer (B) which is present in a proportion of at least 20 parts by weight based on 100 parts by weight of the polyvinyl alcohol resin (A) (see claim 3; see paragraph [0017]). The polyvinyl alcohol resin (A) also includes an anionic group-modified polyvinyl alcohol resin (see claim 4; paragraph [0018]). 

	Regarding claims 15 and 16, Oda teaches the features as discussed above. In addition, Oda teaches that the thickness of the PVA film is preferably 10 to 120 µm (see paragraph [0103].  

Secondary Considerations
The comparative data in the specification at pages 53-62 has been considered, however, the showing is not commensurate in scope with the present claim 1 because of the following reasons. The showing is only true for a water-soluble film comprising a carboxyl group-modified PVA resin comprising the recited plasticizers, filler and surfactant; the film having been produced by casting and drying the film, spraying water on the surface of the dried film and heat treating the film at 110oC as shown in Example 1, and not just a water-soluble film comprising a generic or unmodified polyvinyl alcohol resin as recited in the present claim 1. In addition, Applicant has not provided criticality of the water-soluble film when Xa=Xb, when subjected to the same conditions as recited in Example 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761